Citation Nr: 1823511	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center and Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension (survivor's pension).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service January 1973 to January 1975.  The Veteran died in August 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 decisional letter of the Department of Veterans Affairs (VA), Pension Management Center (PMC) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant filed a claim for death pension benefits in July 2011.  In the August 2014 statement of the case (SOC), the RO explained to the appellant that the determination that she was ineligible to receive death pension benefits was based upon finding that her income "exceeds the maximum allowable income for death pension purposes for a widow with no dependents."  The SOC noted that the appellant had submitted information regarding "expenses such as mortgage, homeowners insurance, car insurance, food, and utilities" in addition to "credit cards," and explained that "[t]hese are not deductible expenses for VA death pension purposes."  The SOC included notice to the appellant of pertinent regulatory provisions, including informing her that "there will be excluded from the amount of an individual's annual income any unreimbursed amounts which have been paid within the 12-month annualization period for medical expenses regardless of when the indebtedness occurred."  No pertinent medical expenses were part of the information considered in the RO's determination of the appellant's eligibility for death pension at that time.

In response to the SOC, the appellant submitted a VA Form 9 substantive appeal in September 2014 in which she directed the RO's attention to an attached "Copy of medical bills," and she notified the RO that she must "pay a bill for primary doctor visits."  The appellant identified her "primary doctor" and additionally her "heart doctor."  Attached were various receipts for some of the appellant's medical treatment.

Additionally, subsequent documents submitted to VA in this matter indicate that the appellant's financial situation has significantly deteriorated since the last adjudication of this claim in the August 2014 SOC.  A letter received in January 2016 from the appellant explains: "I've had severe financial problems (Bankruptcy and foreclosure)."  The appellant has submitted supporting documentation.

The Board notes that certain expenses paid during pertinent years may be applied to offset the appellant's countable income.  Such expenses are listed in 38 C.F.R. § 3.272, and include unreimbursed medical expenses (including insurance premiums) that exceed a certain threshold, and expenses associated with the Veteran's last illness, burial, and just debts that were paid in pertinent years.  38 C.F.R. § 3.272(g) and (h).  In the case at hand, the appellant did not originally report having such expenses. The Board notes, however, that the appellant's submissions since the August 2014 SOC have expanded upon her prior identification of expenses including, specifically, indication of medical expenses.  The appellant's statements indicated that she has incurred further pertinent expenses beyond the sampling reflected in the receipts she has submitted.  The Board finds it necessary to remand this claim in order to ask the appellant to provide thorough and updated information regarding any exclusions from income that may be applied in order to offset her countable income in the determination of eligibility for death pension in this case.

The Board finds that the appellant must be asked to provide thorough and updated information regarding her income and medical expenses since July 2010 (one year prior to her July 2011 claim for death pension benefits) so that accurate calculations may be made to determine her potential eligibility for death pension benefits.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a letter asking that she identify any (a) unreimbursed medical expenses (including insurance premiums) that she has paid from July 2010 to the present, and (b) expenses associated with the Veteran's last illness, burial, and just debts that were paid in July 2010 or later, that may offset the amount of her countable income for death pension eligibility calculation purposes in pertinent years.  This letter should notify the appellant of the additional exclusions from income that are listed in 38 C.F.R. § 3.272, and she should be asked to identify any exclusions from income that are applicable in her case.

The letter must ask for complete and updated information as to her income and expenses for the periods from July 2010 through the present.  The letter should be enclosed with VA Form(s) 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with No Children); VA Form(s) 21P-8416, Medical Expense Report; and any other forms required for a full and accurate reporting of the appellant's income and expenses for the periods from July 2010 through the present time.

2.  After completion of the above, the AOJ should review the expanded record, including the evidence entered since the SOC, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, the AOJ should furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

